Order filed, November 12, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00631-CV
                                 ____________

                     E.L. & ASSOCIATES, INC., Appellant

                                         V.

 JORGE H. PABON, RUTH PABON, WILLIAMS SOLIS, AND RUTHIE'S
                     5022, LLC, Appellee


                     On Appeal from the 80th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2011-30394


                                     ORDER

      The reporter’s record in this case was due August 24, 2015. See Tex. R.
App. P. 35.1. On September 24, 2015, this court ordered the court reporter to file
the record within 30 days. The record has not been filed with the court. Because
the reporter’s record has not been filed timely, we issue the following order.
      We order Michelle Tucker, the official court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Michelle Tucker does not timely file the record as ordered,
we will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM